Citation Nr: 0904628	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  02-08 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana

THE ISSUES

1.  Entitlement to service connection for porphyria cutanea 
tarda, to include as due to herbicide exposure.

2.  Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel
INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007), and based 
upon evidence of a terminal disease.  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from October 1966 to 
October 1969.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 2001 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in New Orleans, Louisiana, that denied the 
benefits sought on appeal.  

In December 2003 the Board remanded the matter for additional 
development.  That development having been completed, the 
claim has been returned to the Board and is now ready for 
appellate disposition.


FINDINGS OF FACT

1. The Veteran is presumed to have been exposed to Agent 
Orange during his service in the Republic of Vietnam.

2. The Veteran has been diagnosed with porphyria cutanea 
tarda, and affording him the benefit of the doubt, this 
condition became manifest to a degree of 10 percent or more 
within a year after the last date on which the Veteran was 
exposed to an herbicide agent during active service.

3  The Veteran's Hepatitis C has been shown to be causally 
related to his porphyria cutanea tarda.  




CONCLUSIONS OF LAW

1.  The Veteran's skin disability may be presumed to be 
related to active military service. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, and 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).

2.  The criteria for service connection for Hepatitis C have 
been met.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating the Veteran's 
claims for service connection.  This is so because the Board 
is taking action favorable to the Veteran by granting service 
connection for the claims on appeal; a decision at this point 
poses no risk of prejudice to the Veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

Porphyria Cutanea Tarda
The Veteran seeks service connection for porphyria cutanea 
tarda.  He contends that his exposure to Agent Orange in 
Vietnam caused this condition.  

Generally, to establish service connection, the record must 
contain (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  In 
other words, entitlement to service connection for a 
particular disability requires evidence of the existence of a 
current disability and evidence that the disability resulted 
from a disease or injury incurred in or aggravated during 
service.  

In addition, the law provides that the Veteran who, during 
active military, naval or air service, served in the Republic 
of Vietnam during the Vietnam Era is presumed to have been 
exposed during such service to certain herbicidal agents 
(e.g., Agent Orange) unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during service.  If the Veteran was exposed to an herbicide 
agent during service, the following diseases shall be 
service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there was no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied; chloracne or other acneform disease consistent 
with chloracne, Type II diabetes (also known as Type II 
diabetes colitis or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutaneous tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchitis, 
laryngitis or trachea) and soft tissue sarcomas, other than 
osteosarcoma, chondrosarcoma Kaposi's sarcoma, or 
mesothelioma. 38 C.F.R. § 3.309(e). However, as indicated 
above, notwithstanding the foregoing, regulations provide 
that service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  Combee v. Brown, 34 F. 
3d. 1039 (Fed. Cir. 1994).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the Veteran was exposed to an herbicide 
agent during active military, naval, or air service. 
38 C.F.R. § 3.307(a)(6)(ii) (2006).

Here, the Veteran's records reflect service in the Republic 
of Vietnam from February 23, 1969 to October 3, 1969.  
Therefore, it is presumed that the Veteran was exposed to an 
herbicide agent.  See 38 C.F.R. § 3.307(a)(6)(iii).  There is 
no affirmative evidence to establish otherwise.  He has also 
been diagnosed with porphyria cutanea tarda, documented, for 
example, in a VA examination of January 2006.  As such, the 
presumption of service connection on the basis of herbicide 
exposure under 38 C.F.R. § 3.307(a)(6) applies.

The Veteran's service treatment records indicate that in June 
1969 the Veteran sought treatment for blisters.  However, the 
June 1969 notation is short and nondescript.  The January 
2006 examiner was unable to determine whether the Veteran's 
blisters in service were a manifestation of his present 
condition.  While the Veteran was not officially diagnosed 
with porphyria cutanea tarda until 1975, in his January 2002 
Notice of Disagreement and June 2002 VA Form 9, for example, 
he contends he sought treatment for his blisters, an early 
manifestation of the disease, immediately after discharge in 
1969.  He states he received treatment at a VA facility in 
Ohio for the blisters in 1969.  The RO attempted to obtain 
these records from the VA facility in Ohio, but a November 
2006 request form indicates the RO requested the records for 
the wrong date.  The RO sought records from 1975, rather than 
from 1969.  Consequently, the Ohio VA Medical Center 
responded that they have no such records.

The Board finds that given the Veteran's terminal state, and 
the RO's failure to request the correct records, the benefit 
of the doubt must be afforded to him as to whether the 
porphyria cutanea tarda became manifest to a degree of 10 
percent or more within a year from October 1969, and that a 
remand in this regard would be prejudicial at this point.  
Moreover, VA is held to have constructive notice of the 
contents of VA records at the time of adjudication and there 
is no reason here to doubt the credibility of the Veteran's 
assertion that there is VA documentation of the blisters from 
1969.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Additionally, the Board finds the Veteran competent to 
describe his own symptoms of porphyria cutanea tarda as they 
existed in 1969.  He has lived with the disease for many 
years and may be presumed to be well aware of its 
symptomatology.  The Veteran also submitted a January 2002 
statement of L.L., who describes seeing the Veteran in 1969 
upon his discharge and witnessing the blisters and lesions on 
his arms.  Although the Veteran and L.L. do not possess the 
training or credentials to provide an etiology opinion as to 
the cause of the Veteran's skin condition, they are competent 
to describe the appearance and outward symptoms of the 
Veteran's skin in 1969.  Indeed, the United States Court of 
Appeals for the Federal Circuit recently emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witness's personal knowledge.  Barr v. Nicholson, 21 Vet. 
App. 303 (2007); see also Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007). 

When all of the evidence is assembled, the Board must decide 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event. 
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).  Here, the 
Veteran's service in Vietnam allows for a presumption of 
herbicide exposure, and the Veteran's porphyria cutanea tarda 
is among the diseases listed under 38 C.F.R. § 3.309(e).  In 
addition, the credible, competent testimonial evidence 
discussed above has persuaded the Board that the benefit of 
the doubt must be afforded to him as to whether the porphyria 
cutanea tarda became manifest to a degree of 10 percent or 
more within a year from 1969.  As such, the Board finds the 
Veteran's claim is substantiated and service connection is 
warranted.

Hepatitis C
As noted above, to establish service connection, the record 
must contain (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances, lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.

In addition, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury. 38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability. Allen v. Brown, 7 Vet. App. 439 (1995).

The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006. Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section 
(c)), any increase in severity of a nonservice-connected 
disease or injury proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the disease, will be service-connected.

In reaching this determination as to aggravation of a 
nonservice-connected disability, consideration is required as 
to what the competent evidence establishes as the baseline 
level of severity of the nonservice-connected disease or 
injury (prior to the onset of aggravation by service- 
connected condition), in comparison to the medical evidence 
establishing the current level of severity of the nonservice- 
connected disease or injury.

These findings as to baseline and current levels of severity 
are to be based upon application of the corresponding 
criteria under the Schedule for Rating Disabilities (38 
C.F.R. part 4) for evaluating that particular nonservice- 
connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 
2006).

It appears as though the new regulatory amendment poses a new 
restriction on claimants.  Nonetheless, because the Veteran's 
claim was pending before the regulatory change was made, the 
Board will consider the version of 38 C.F.R. § 3.310 in 
effect before the revision, as this version is more favorable 
to the Veteran. See generally, VAOGCPREC 7-03 and VAOPGCPREC 
3-00.

The Board finds that service connection is warranted on a 
secondary basis because the Veteran has a current diagnosis 
of a Hepatitis C, documented, for example, in the VA 
examination report of January 2006, and the evidence supports 
that this disorder was caused by his now service-connected 
porphyria cutanea tarda. 

In October 2001 a VA examination was conducted and the 
examiner found, "[i]t is as likely as not that the 
hepatitis-C is related to the porphyria cutanea tarda.  
Additionally, a January 2001 private medical report of Jesse 
P. Penico, M.D. states, "[the Veteran] has been a patient of 
mine since 7/25/00. He has chronic Hepatitis C and also 
porphyria, which goes hand and hand, and will cause liver 
damage."  
There is no evidence to the contrary of this positive 
evidence in the claims file, and no opinion as to any other 
possible cause of the Veteran's Hepatitis C.  A subsequent VA 
examination was conducted in January 2006 but the examiner 
only found that he could not resolve whether or not the 
Hepatitis C was directly incurred in service.  Accordingly, 
service connection is granted on a secondary basis.


ORDER

Service connection for porphyria cutanea tarda is granted.

Service connection for Hepatitis C is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


